Title: Charles K. Mallory to Thomas Jefferson, 17 February 1817
From: Mallory, Charles K.
To: Jefferson, Thomas


          
            Sir
            Norfolk Feby 17th 1817
          
          In compliance with the request contained in your letter of the 1st of Septr last I do myself the pleasure to inform you that there have arrived here, via Charleston, consigned to my care, two cases of Tuscan wine sent to you by our Consul at Leghorn in the Brig Saucy Jack, which, according to your directions, I shall have forwarded by the first good opportunity to Messrs Gibson & Jefferson of Richmond. Assuring you that I shall at all times take pleasure in attending to your commands, I have the honor to be with very high respect & regard
          
            Your obt servt
            Chas K. Mallory
          
        